Citation Nr: 1110659	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUES

1.  Entitlement to payment or reimbursement for medical services provided by a private hospital between June 17, 2008, and June 18, 2008.

2.  Entitlement to payment or reimbursement for medical services provided by a private hospital on July 7, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and November 2008 administrative decisions of the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi, which respectively denied claims for payment or reimbursement for medical services provided to the Veteran by a private hospital between June 17, 2008, and June 18, 2008, and again, on July 7, 2008.  

In addition to the claims folders relating to the claims on appeal, the Board is also in possession of the Veteran's primary claims folder.  In examining the main folder, the Board observes that the Veteran has submitted a substantive appeal as to the denial of an application to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, this issue has not been certified to the Board and there is an indication that the claim may still be undergoing further development at the RO.  Consequently, although the Veteran has perfected an appeal as to this matter, since it has not been certified for review and it is still being developed by the RO, the Board will defer jurisdiction over the claim at this time.  

The  issue of entitlement to an increased rating for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must satisfy the following conditions: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for care of a Veteran participating in a rehabilitation program who is medically determined to be in need of medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010). 

If the Veteran does not qualify for reimbursement under 38 U.S.C.A. § 1728, then the VAMC must address the merits of the claim under 38 U.S.C.A. § 1725, which authorizes payment or reimbursement for emergency services for treatment in a non-VA facility for a disorder for which service connection is not in effect.  

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The care rendered in this case was provided before October 10, 2008, and the claims were submitted before that date, but adjudication is not yet complete.  The amended version of the statute is more favorable to the Veteran, and the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In addition, the Board's preliminary review of the record reflects that it is unclear whether the VAMC considered whether the Veteran was entitled to reimbursement of the medical services at issue based on his assertion that he had been over-medicated for his service-connected diabetes and that this is what led to the gastrointestinal (GI) symptoms that caused the Veteran to believe his condition was emergent.  Preliminarily, however, the record reveals that the emergency room records merely indicate that the Veteran was to have his doctor evaluate his medications to determine which may cause diarrhea, VA treatment records dated two days after the Veteran's second private hospitalization do not reflect an opinion linking the Veteran's diarrhea and/or other GI symptoms to over-medication for diabetes, and the dose and frequency of the Veteran's diabetes medication is the same before and after the private hospitalizations of June 17-18, and July 7.  

Finally, with respect to the issue of whether the Veteran's condition was emergent and VA facilities feasibly available at the time of the treatment, while the Board appreciates the fact that the emergent nature of the condition is determined by whether a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health under both 38 U.S.C.A. §§ 1725 and 1728, the record is currently unclear with respect to the feasible availability of VA treatment on June 17 and July 7.  More specifically, the record reflects that the Veteran sought treatment in the late evening of June 17 and early evening of July 7, and that he allegedly decided to go to the private hospital at least in part due to the proximity of the hospital to his new residence versus New Orleans, and the time of night.  However, the record does not reflect how much farther the VA facility in New Orleans was from the Veteran's residence in Lacombe, Louisiana, or the receiving hours of either the New Orleans VA facility or the VA facility in Slidell, Louisiana, which is apparently even closer to the Veteran, and where the Veteran was able to obtain treatment just two days following his private treatment on July 7, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether VA medical facilities in New Orleans and Slidell, Louisiana, were open for the purpose of receiving patients on an emergency basis during the hours of 7:00 p.m. to 11:00 p.m. on June 17, 2008, and July 7, 2008.  Associate that information with the medical reimbursement claim folders.

2.  Then, readjudicate the issues of entitlement to payment or reimbursement of unauthorized medical expenses associated with private hospital treatment provided to the Veteran on June 17-18, 2008 and July 7, 2008, considering the provisions applicable to these claims effective October 10, 2008.  If the decision remains adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


